Name: Commission Implementing Regulation (EU) 2017/68 of 9 January 2017 amending Regulation (EC) No 121/2008 laying down the method of analysis for the determination of starch content in preparations of a kind used in animal feeding (CN code 2309)
 Type: Implementing Regulation
 Subject Matter: research and intellectual property;  tariff policy;  plant product;  agricultural activity;  foodstuff
 Date Published: nan

 13.1.2017 EN Official Journal of the European Union L 9/4 COMMISSION IMPLEMENTING REGULATION (EU) 2017/68 of 9 January 2017 amending Regulation (EC) No 121/2008 laying down the method of analysis for the determination of starch content in preparations of a kind used in animal feeding (CN code 2309) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) The classification of preparations of a kind used in animal feeding under the subheadings of heading 2309 of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2) is determined on the basis of the product's content of starch. (2) For the purposes of that classification, Commission Regulation (EC) No 121/2008 (3) provides for use of an enzymatic analytical method for the determination of starch content in certain preparations. (3) Where soya products are present in those preparations, their content of starch can be ascertained using the polarimetric method or the enzymatic analytical method. Substantially different results are obtained depending on the method used, and the polarimetric method has been found not to be suitable for determining the starch content of the preparations with soya products as it gives inaccurate results. (4) Soya products should therefore be added to the list of feed materials set out in Article 1 of Regulation (EC) No 121/2008 in respect of which the starch content of the preparation is to be determined using the enzymatic analytical method in order to clarify which method the customs authorities are to use and thus ensure a uniform classification in the Member States. (5) Article 1 of Regulation (EC) No 121/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 121/2008, the following point (k) is added: (k) soya products. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 2017. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (3) Commission Regulation (EC) No 121/2008 of 11 February 2008 laying down the method of analysis for the determination of starch content in preparations of a kind used in animal feeding (CN code 2309) (OJ L 37, 12.2.2008, p. 3).